Citation Nr: 1226903	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based on clear and unmistakable error (CUE) in April 3, 1972 and April 1, 1974 rating decisions.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 Memorandum Decision of the U. S. Court of Appeals for Veterans Claims (Court).  In September 2011, the Court affirmed the Board's November 2009 decision denying the Veteran's claim of entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based upon the Veteran's January 8, 2001 claim to reopen.  However, the Court remanded for consideration the issue of entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based on the Veteran's allegations of CUE in RO rating decisions dated in April 1972 and April 1974, as this had not been addressed by the Board.  

The Veteran was previously represented by a private attorney.  See VA Form 22a, dated May 2001.  However, in a February 2012 statement the Veteran indicated that he had not been represented by this attorney since December 2008 and that he went to the Court pro se "since 2010 up to now."  Thus, the Veteran is currently unrepresented.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As discussed above, the Court, in its September 2011 Memorandum Decision, remanded for consideration the issue of  entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based on the Veteran's allegations of CUE that were not addressed by the Board.  

By way of background, the Veteran's claim of entitlement to service connection for a nervous condition was denied by the RO in an April 1972 rating decision.  Subsequent to the Veteran's August 1972 Notice of Disagreement (NOD), and following a December 1972 Statement of the Case (SOC) and Supplemental Statements of the Case (SSOC) dated in November 1973 and April 1974, the RO issued another rating decision in April 1974 continuing to deny his claim.  The Veteran perfected his appeal to the Board and the Board, by an August 1974 decision, denied the Veteran's claim.  

In January 2001, the Veteran filed another request to reopen his previously denied claim, and in December 2001, the RO refused.  The Veteran perfected his appeal to the Board.  Review of a September 2002 hearing transcript reveals that the hearing officer asked the Veteran's then representative: "Could we assume that you are claiming that there has been a clear error?"  The representative responded: "As we say in English 'clear unmistakable error' ... in the '[r]ating' of April 1, 1974.  That, that is what I am trying to establish, that this injustice should no[t] [have] be[en] done."  Later, the hearing officer stated: "You are also claiming that there is an enormous error in the '[r]ating' dated April 1, 1974," to which the representative responded, "That is so. There is a clear error at present, 'clear and unmistakable.' " 

The Board, in January 2004, found that new and material evidence sufficient to reopen the Veteran's claim had been received and reopened his claim.  The RO, in a November 2005 rating decision, granted the Veteran's claim of entitlement to service connection for schizophrenia, chronic, undifferentiated type, competent, and assigned a 70 percent rating, effective January 8, 2001.  The Veteran disagreed with the effective date assigned and perfected his appeal to the Board.

The Veteran reiterated his CUE argument in January 2009, when he wrote:  "I want to make it clear and formal that I feel the San Juan VA [RO] erred (CUE) when they denied my [o]riginal claim for entitlement to service connection for my nervous condition as provided under the auspices of 38 C.F.R. § 3.105." 

In November 2009, the Board denied the Veteran's claim of entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based upon the Veteran's January 8, 2001 claim to reopen.  See 38 C.F.R. § 3.400.

In the September 2011 Memorandum Decision, the Court stated that the Board failed to acknowledge the Veteran's allegations of CUE and determined that a remand was required for the Board to address the Veteran's motion for revision based on CUE in the first instance.  Thus, the Court remanded for consideration the matter of entitlement to an earlier effective date based on the Veteran's allegations of CUE. 

In this regard, while the Court did not specifically state as such, the Veteran appears to claim CUE in two RO rating decisions; one dated on April 1, 1974, the rating decision cited by the Veteran in his September 2002 DRO hearing, and one dated on April 3, 1972, the "original" claim for compensation benefits for a nervous condition cited by the Veteran in his January 2009 statement.  

In the present case, there would be prejudice to the Veteran for the Board to consider his claim of entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based on CUE in April 3, 1972 and April 1, 1974 rating decisions, in the first instance, considering that a CUE claim involves an entirely separate legal analysis than a claim for an earlier effective date.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Also, the Board finds that, because the initial adjudication of the Veteran's CUE claim cannot take place in a supplemental statement of the case, remand is required for the RO to issue a rating decision addressing his claim of CUE.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing that a supplemental statement of the case is appropriate for readjudicatory purposes but stating that "section 19.31(a) confirms that the SSOC may not announce decisions on issues not previously addressed in a preceding SSOC."); 38 C.F.R. § 19.31(a) (2011) (In no case will a supplemental statement of the case be used to announce decisions on issues not previously addressed in the statement of the case . . .).  Further, in the absence of an initial adjudication by the RO and a notice of disagreement by the Veteran on such an adjudication, the Board lacks jurisdiction to consider the Veteran's CUE allegations in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006).

Accordingly, the case is REMANDED for the following action:

Issue a rating decision considering the Veteran's claim of entitlement to an effective date earlier than January 8, 2001, for the grant of service connection for schizophrenia, based on CUE in April 3, 1972 and April 1, 1974 RO rating decisions.  The Veteran should be notified of this decision and of his appellate rights.  If the Veteran perfects an appeal, then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

